         Case 4:19-cv-00415-KGB Document 38 Filed 08/20/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

TWIN MED, LLC                                 )
                                              )
              Plaintiff,                      )
                                              )
       vs.                                    )
                                              )         Case No. 4:19-cv-00415-KGB
SKYLINE HEALTHCARE LLC, et al.,               )
                                              )
              Defendants.                     )
                                              )

         DEFENDANTS’ MOTION TO DISMISS PLAINITFF’S COMPLAINT

       Now come Defendants Skyline Healthcare, LLC; Pro Procurement Services, LLC; Joseph

Schwartz, Searcy Holdings, LLC d/b/a Searcy Health and Rehab; Lonoke Healthcare Center and

Rehabilitation Facility, LLC d/b/a Grand Prairie Care and Rehabilitation; Highlands of Little

Rock West Markham, LLC d/b/a Highlands of Little Rock at Midtown Therapy and Living

Center; Midtown Therapy and Living Center; Broadway Health Holdings, LLC d/b/a Broadway

Health and Rehabilitation; Laurel Brook Healthcare & Rehabilitation Center, LLC; Highlands of

Little Rock South Cumberland Holdings, LLC d/b/a Highlands of Little Rock at Cumberland

Therapy and Living Center; Highlands of Mountain View SNF Holdings, LLC d/b/a Highlands

of Mountain View Therapy and Living Center; Magnolia Health Holdings, LLC d/b/a Magnolia

Health and Rehab; White Hall Holdings, LLC d/b/a White Hall Health and Rehab; Linrock

Health Care and Rehabilitation Center LLC; Batesville Holdings, LLC d/b/a Batesville Health

and Rehab; Heritage of Hot Springs Holdings, LLC d/b/a Heritage of Hot Springs; Mine Creek

Holdings, LLC d/b/a Mine Creek Health and Rehab; Jonesboro Holdings, LLC d/b/a Jonesboro

Health and Rehab; Highlands of Fort Smith Holdings, LLC d/b/a Highlands of Fort Smith
            Case 4:19-cv-00415-KGB Document 38 Filed 08/20/19 Page 2 of 4




Therapy and Living Center; Highlands of Stamps Holdings, LLC d/b/a Highlands of Stamps

Therapy and Living Center; Highlands of Rogers Dixieland Holdings, LLC d/b/a Highlands of

Northwest Arkansas Therapy and Living Center; Creekside Health Holdings, LLC d/b/a

Creekside Health and Rehab; Lindley Healthcare and Rehabilitation Center, LLC d/b/a Lindley

Healthcare and Rehabilitation Center; and Crown Point Healthcare & Rehabilitation Center, LLC

(collectively “Defendants”) by and through their undersigned counsel, states as follows:

       1.       Defendants respectfully request that this Court, pursuant to Rules 8(a), 12(b)(1),

12(b)(2), and 12(b)(6) of the Federal Rules of Civil Procedure, dismiss Plaintiff Twin Med,

LLC’s Complaint (Doc. No. 1).

       2.       Plaintiff fails to plead facts which establish diversity jurisdiction. The Plaintiff is

required to plead facts as to the residence of each member of a Limited Liability Company, as

that determines the company’s residence for purposes of diversity jurisdiction.             However,

Plaintiff has failed to do so. As such, this Court does not have subject matter jurisdiction over

the matter.

       3.       Plaintiff fails to plead facts which establish personal jurisdiction over various

Defendants.    Specifically, Plaintiff fails to plead facts establishing personal jurisdiction of

Skyline Healthcare, LLC, Pro Procurement Services, LLC, and Joseph Schwartz.

       4.       Plaintiff fails to plead facts for fraud compliant with Rule 9(b) of the Federal

Rules of Civil Procedure, which requires that a party pleading fraud “must state with

particularity the circumstances constituting fraud or mistake.”

       5.       Plaintiff has failed to plead facts entitling it to relief from Defendant Pro

Procurement Services, LLC. Such Defendant is not a party to the Agreement nor is it identified



                                                 -2-
            Case 4:19-cv-00415-KGB Document 38 Filed 08/20/19 Page 3 of 4




as a “Covered Facility” in the Agreement. Plaintiff’s Complaint provides no allegations against

this Defendant which would allow this Court to draw a reasonable inference that it is liable for

any of Plaintiff’s claims. As such, this Court should dismiss Defendant Pro Procurement

Services, LLC from this matter.

       6.       In support of this motion, Defendants are filing a brief in support simultaneously

with the filing of this motion.


                                                     Respectfully submitted,

                                                     MCDANIEL RICHARDSON & CALHOUN
                                                     Bart Calhoun
                                                     1020 West Fourth Street, Suite 410
                                                     Little Rock, Arkansas 72201
                                                     501-235-8336
                                                     bcalhoun@mrcfirm.com
                                                     Local Counsel for Defendants

                                                     ROBERT J. FEDOR, ESQ., LLC
                                                     Robert J. Fedor (OH #0042653)
                                                     Pro Hac Vice Admission Forthcoming
                                                     23550 Center Ridge Road, Suite 107
                                                     Westlake, Ohio 44145
                                                     (440) 250-9709
                                                     Fax: (440) 250-9714
                                                     rjfedor@fedortax.com
                                                     Attorney for Defendants




                                               -3-
         Case 4:19-cv-00415-KGB Document 38 Filed 08/20/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 20th, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF System which will send a notification of such filing to:


       Richard Donovan
       Betsy Baker
       ROSE LAW FIRM
       120 East Fourth Street
       Little Rock, Arkansas 72201-2893
       Attorneys for Plaintiff

       Ronald S. Burnett, Jr.
       PARKER HURST & BURNETT, PLC
       3000 Browns Lane
       Jonesboro, Arkansas 72401
       Attorney for Madison Health & Rehab, LLC


                                                   MCDANIEL RICHARDSON & CALHOUN
                                                   Bart Calhoun




                                             -4-
